
	
		II
		110th CONGRESS
		1st Session
		S. 1366
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2007
			Mr. Bunning (for
			 himself, Mr. Conrad,
			 Mr. Kerry, and Mr. Smith) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to permit the consolidation of life insurance companies with other
		  companies.
	
	
		1.Consolidation of life
			 insurance companies with other companies permitted
			(a)In
			 generalSection 1504(b) of
			 the Internal Revenue Code of 1986 (defining includible corporation) is amended
			 by striking paragraph (2) and by redesignating paragraphs (3) through (8) as
			 paragraphs (2) through (7), respectively.
			(b)Conforming
			 amendments
				(1)Section 1503 of the Internal Revenue Code
			 of 1986 is amended by striking subsection (c) (relating to special rule for
			 application of certain losses against income of insurance companies taxed under
			 section 801) and by redesignating subsections (d), (e), and (f) as subsections
			 (b), (c), and (d), respectively.
				(2)Section 1504 of such Code is amended by
			 striking subsection (c) and by redesignating subsections (d), (e), and (f) as
			 subsections (c), (d), and (e), respectively.
				(3)Section 243(b)(2)(A) of such Code is
			 amended by striking sections 1504(b)(2), 1504(b)(4), and 1504(c)
			 and inserting section 1504(b)(3).
				(4)Section 805(a)(4)(E) of such Code is
			 amended by striking 1504(b)(3) and inserting
			 1504(b)(2).
				(5)Section 818(e)(1) of such Code is amended
			 to read as follows:
					
						(1)Items of
				companies other than insurance companiesIf an affiliated group includes members
				which are and which are not taxed under section 801, all items of the members
				of such group which are not taxed under section 801 shall not be taken into
				account in determining the amount of the tentative LICTI of members of such
				group which are taxed under section
				801.
						.
				(6)Section 832(b)(5)(D)(ii)(II) of such Code
			 is amended by striking 1504(b)(3) and inserting
			 1504(b)(2).
				(7)Section 864(e)(5)(A) of such Code is
			 amended by striking paragraph (4) and inserting paragraph
			 (3).
				(8)Section 936(i)(5)(A) of such Code is
			 amended by striking section 1504(b)(3) or (4) and inserting
			 section 1504(b)(2) or (3).
				(9)Section 952(c)(1)(B)(vii)(II) of such Code
			 is amended by striking 1504(b)(3) and inserting
			 1504(b)(2).
				(10)Section 953(d)(3) of such Code is amended
			 by striking 1503(d) and inserting 1503(c).
				(11)Section 954(h)(4)(F)(ii) of such Code is
			 amended by striking 1504(b)(3) and inserting
			 1504(b)(2).
				(12)Section 6166(b)(10)(B)(ii)(V) of such Code
			 is amended by striking 1504(b)(3) and inserting
			 1504(b)(2).
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2006.
			2.Phase-In of
			 application of certain losses against income of insurance companies
			(a)Phase-in
				(1)In
			 generalFor taxable years
			 beginning after December 31, 2006, and before January 1, 2013, if—
					(A)an affiliated group includes 1 or more
			 domestic insurance companies subject to tax under section 801 of the Internal
			 Revenue Code of 1986, and
					(B)the consolidated taxable income of the
			 members of the group not taxed under such section 801 results in a consolidated
			 net operating loss for such taxable year,
					then, under regulations prescribed by
			 the Secretary of the Treasury or his delegate, the amount of such loss which
			 cannot be absorbed in the applicable carryback periods against the taxable
			 income of such members not taxed under such section 801 shall be taken into
			 account in determining the consolidated taxable income of the affiliated group
			 for such taxable year to the extent of the applicable percentage of such loss
			 or the applicable percentage of the taxable income of the members taxed under
			 such section 801, whichever is less. The unused portion of such loss shall be
			 available as a carryover, subject to the same limitations (but determined based
			 on the applicable percentage with respect to the year to which carried and
			 applicable to the sum of the loss for the carryover year and the loss (or
			 losses) carried over to such year), in applicable carryover years.(2)Applicable
			 percentageFor purposes of
			 paragraph (1), the applicable percentage shall be determined in accordance with
			 the following table:
					
						
							
								 The
					 applicable
								
								 For taxable years beginning
					 in:percentage is:
								
							
							
								200740
								
								200850
								
								200960
								
								201070
								
								201180
								
								201290.
								
							
						
					
				(b)No carryback
			 before January 1, 2007To the
			 extent that a consolidated net operating loss is allowed or increased by reason
			 of this section or the amendments made by this Act, such loss (or increase in
			 such loss, as the case may be) may not be carried back to a taxable year
			 beginning before January 1, 2007.
			(c)Nontermination
			 of groupNo affiliated group
			 shall terminate solely as a result of this section or the amendments made by
			 this Act.
			(d)Subsidiary stock
			 basis adjustmentsA member
			 corporation’s basis in the stock of a subsidiary corporation shall be adjusted
			 upon consolidation to reflect the preconsolidation income, gain, deduction,
			 loss, distributions, and other relevant amounts during a period when such
			 corporations were members of an affiliated group (determined without regard to
			 section 1504(b)(2) of the Internal Revenue Code of 1986 as in effect on the day
			 before the date of enactment of this Act) but were not included in a
			 consolidated return of such group by operation of section 1504(c)(2)(A) of such
			 Code (as in effect on the day before the date of the enactment of this
			 Act).
			(e)Waiver of 5-Year
			 waiting periodAn automatic
			 waiver from the 5-year waiting period for reconsolidation provided in section
			 1504(a)(3) of the Internal Revenue Code of 1986 shall be granted to any
			 corporation which was previously an includible corporation but was subsequently
			 deemed a nonincludible corporation as a result of becoming a subsidiary of a
			 corporation which was not an includible corporation solely by operation of
			 section 1504(c)(2) of such Code (as in effect on the day before the date of
			 enactment of this Act), subject to such conditions as the Secretary may
			 prescribe.
			
